Citation Nr: 0414736	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-15 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 13, 
2002, for a grant of a total disability rating for 
compensation based on individual unemployability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from April 1973 to April 
1974. 

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center in Philadelphia, Pennsylvania 
(RO) which, in pertinent part, denied the veteran's claim for 
a total disability rating for compensation based on 
individual unemployability (TDIU).  The veteran perfected an 
appeal to the Board, which remanded the matter in November 
2001.  

Thereafter, a November 2002 RO rating decision granted a 
TDIU, effective from August 13, 2002.  The veteran disagreed 
with the effective assigned for this benefit, and perfected 
an appeal with respect to that issue, now before Board.  
Testimony with respect to this matter was presented by the 
veteran at a December 2003 Travel Board hearing before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c).   


FINDINGS OF FACT

1.  The claim for a total disability rating for compensation 
based on individual unemployability has been continuously 
prosecuted by the veteran since receipt of a claim on March 
24, 1998.  

2.  There is an approximate balance in the evidence as to 
whether the veteran has been unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities, including anxiety disorder, since the 
receipt of his claim on March 24, 1998.  



CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an effective date of March 24, 1998, for a grant of a 
total disability rating for compensation based on individual 
unemployability are met.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.155, 3.157, 3.340, 3.341, 3.400, 
4.16 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter as to whether the veteran 
should be assigned an earlier effective date for his TDIU.  
In view of the disposition below, no useful purpose would be 
served by delaying the adjudication of this issue further to 
conduct additional development pursuant to the VCAA.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  If the 
probative weight of the negative evidence exceeds that of the 
positive, the claim shall be denied.  Gilbert, 1 Vet. App. at 
49.

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.

Should a veteran fail to meet the disability percentage 
requirements of 38 C.F.R. § 4.16(a), the established VA 
policy is that all veterans who nonetheless are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).

Unless specifically provided otherwise, the effective date of 
an award based upon an original claim or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) 
provides an exception, by stating that the effective date of 
an award of increased compensation "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1), 
except as provided in paragraph (o)(2), the effective date is 
"date of receipt of claim or date entitlement arose, 
whichever is later".  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See also VAOPGCPREC 
12-98 (1998).

The Court has held that it is not necessary that the veteran 
specifically allege entitlement to total disability rating 
for compensation based on individual unemployability.  
Gleicher v. Derwinski, 2 Vet. App. 26 (1991) (reversing Board 
decision denying TDIU where the appellant requested an 
increase in the assigned 70 percent disability rating to 100 
percent but did not specifically request TDIU).  Once a 
formal claim for compensation has been allowed, the date of 
receipt of a report of VA treatment of that disability will 
be accepted as the date of receipt of a claim for an 
increase.  38 C.F.R. § 3.157.  In Servello v. Derwinski, 3 
Vet. App. 196 (1992), the Court addressed the issue of 
entitlement to an earlier effective date in a claim for TDIU, 
and emphasized that the applicable statutory and regulatory 
provisions, properly construed, require that the Board look 
to all communications in the file which may be interpreted as 
applications for claims, both formal and informal, for 
increased benefits.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(2), 3.155(a).

With the above criteria in mind, the relevant evidence will 
be summarized.  The veteran filed a claim (in the form of a 
letter with attached physicians' statements) received on 
March 24, 1998, which, in pertinent part, raised the issue of 
entitlement to an increased rating for his service connected 
anxiety disorder, then rated as 10 percent disabling.  He 
also contended therein that he was "permanently and totally 
disabled" due to disability incurred in service.  
Thereafter, a VA For 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) was received 
on April 15, 1998.  

By rating decision in November 1998, the rating for the 
service-connected anxiety disorder was increased to 30 
percent.  This rating decision also, as indicated in the 
Introduction, above, denied the claim for a total disability 
rating for compensation based on individual unemployability.  
Following the November 2001 Board decision which granted a 50 
percent rating for anxiety disorder, a January 2002 rating 
decision implemented the Board's decision by assigning a 50 
percent rating for anxiety disorder effective from March 24, 
1998.  The rating for the veteran's service-connected right 
knee disorder was increased to 10 percent effective from 
December 26, 2001, by a May 2002 rating decision.  

In a statement received on August 13, 2002, the veteran 
submitted additional argument and clinical evidence with 
respect to his claim for TDIU.  A November 2002 rating 
decision, as indicated above, granted TDIU, effective from 
August 13, 2002.  That rating decision also increased the 
schedular rating for anxiety reaction to 70 percent from 
August 13, 2002.  

In written contentions and sworn testimony, the veteran has 
contended than the effective date for the grant of his TDIU 
should have been established from the date of his March 1998 
claim for increased compensation.  Given the precedent cited 
above with respect to the duty to "infer" claims for a TDIU 
in correspondence from a claimant, and the fact that the 
veteran did indicate in his March 24, 1998, claim that he was 
"permanently disabled" due to the service-connected 
disability, the Board construes that document to represent 
his initial, informal claim for a total disability rating for 
compensation based on individual unemployability, which he 
followed up with his submission of the formal TDIU claim on 
VA Form 21-8940.  Moreover, as there are statements from 
medical professionals and employment reports of record that 
tend to confirm the veteran's sworn testimony that he has not 
been able to work for twenty years due to service-connected 
psychiatric disability, the Board will resolve all reasonable 
doubt in the veteran's favor and conclude that substantially 
gainful employment has been precluded as a result of his 
service-connected anxiety disorder since the receipt of claim 
on March 24, 1998.  
 
In making the determination above, the Board recognizes that 
there is logic to the fact that the effective date assigned 
by the RO in its November 2002 rating decision was based upon 
the fact that the rating for anxiety reaction was increased 
to 70 percent effective from August 2002, thereby 
establishing for the first time a sufficient combined 
disability rating to meet the objective schedular criteria 
listed under 38 C.F.R. § 4.16(a).  However, the assignment of 
a total disability rating for compensation based on 
individual unemployability prior to August 2002 is not 
precluded, as 38 C.F.R. § 4.16(b) provides for entitlement to 
a TDIU regardless of the schedular disability ratings 
assigned.  


In short, while the record does contain some negative 
evidence weighing against the veteran's claim, the Board 
finds the positive and negative evidence in this case to be 
in approximate balance.  Thus, without finding error in the 
RO's action, we will exercise our discretion to find that the 
evidence is in relative equipoise and conclude that an 
earlier effective date of March 24, 1998, for the award of a 
TDIU may be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. at 49.


ORDER

An earlier effective date of March 24, 1998, for the 
assignment of a total disability rating for compensation 
based on individual unemployability is granted, subject to 
regulations governing the payment of monetary benefits.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



